Exhibit 10.2

 

SIXTH AMENDMENT TO

NOTE PURCHASE AGREEMENT

 

THIS SIXTH AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of December 11, 2019
(this “Amendment”), is entered into by and among ASSERTIO THERAPEUTICS, INC., a
Delaware corporation, as successor-in-interest to DEPOMED, INC. (the
“Borrower”), the other Credit Parties party hereto, the Purchasers party hereto,
and DEERFIELD PRIVATE DESIGN FUND III, L.P., a Delaware limited partnership, as
a Purchaser and as collateral agent (in such latter capacity, the “Agent”).

 

BACKGROUND STATEMENT

 

A.                                    The Borrower, the Purchasers and the Agent
entered into that certain Note Purchase Agreement, dated as of March 12, 2015,
as amended by (1) that certain Consent and First Amendment to Note Purchase
Agreement, dated as of December 29, 2015, (2) that certain Waiver and Second
Amendment to Note Purchase Agreement, dated as of December 4, 2017, (3) that
certain Waiver, Consent and Third Amendment to Note Purchase Agreement and
Partial Release of Security Interest, dated as of August 2, 2018, (4) that
certain Consent to Note Purchase Agreement and Assumption Agreement, dated as of
August 14, 2018, (5) that certain Fourth Amendment to Note Purchase Agreement,
dated as of January 8, 2019, and (6) that certain Fifth Amendment to Note
Purchase Agreement, dated as of August 9, 2019 (as the same may be amended,
modified, restated or otherwise supplemented from time to time, the “Purchase
Agreement”), pursuant to which the Borrower issued up to $575,000,000 aggregate
principal amount of secured notes to the Purchasers.  Capitalized terms used and
not otherwise defined herein shall have the meanings given to such terms in the
Purchase Agreement.

 

B.                                    The Borrower wishes to enter into that
certain Asset Purchase Agreement, by and among the Borrower, Golf Acquiror, LLC,
a Delaware limited liability company (“Golf”), and, solely for the purposes of
Section 6.23 and Article X thereof, Celtic Intermediate SA, a public limited
company (société anonyme), organized and established under the laws of the Grand
Duchy of Luxembourg, in the form attached hereto as Exhibit A (the “Gralise
Purchase Agreement”), pursuant to which the Borrower will (1) sell and transfer
to Golf certain rights and assets related to the products sold as Gralise®
(gabapentin) oral tablets (“Gralise”) and (2) license to Golf certain
intellectual property rights related to Gralise (such transactions, as
contemplated by and described in the Gralise Purchase Agreement, are hereinafter
collectively referred to as the “Gralise Disposition”).

 

C.                                    In connection with the foregoing, the
Borrower has requested that the Purchasers agree to (1) waive certain provisions
of, and (2) make certain other amendments to, the Purchase Agreement.

 

D.                                    The Purchasers are willing to agree to the
aforementioned replacements and amendments, in each case, in accordance with,
and subject to, the terms and conditions set forth herein, including without
limitation, the amendments to the Purchase Agreement set forth below.

 

--------------------------------------------------------------------------------



 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I WAIVERS RELATING TO GRALISE DISPOSITION

 

The Purchasers and the Agent hereby confirm that the Gralise Disposition is
permitted under the Purchase Agreement (including for purposes of Section 8.8 of
the Purchase Agreement) and waive (a) any rights to require Borrower to prepay
the Notes pursuant to Sections 2.7(b) and (c) of the Purchase Agreement, and
(b) compliance by the Borrower with Section 5.2(b) of the Purchase Agreement, in
each case with respect to the Gralise Disposition; provided that promptly upon
(and in any event not later than one Business Day after) receipt of the Purchase
Price (as defined in the Gralise Purchase Agreement), the Borrower shall apply a
portion of the Purchase Price to prepay $60.5 million principal amount of the
Notes, together with accrued (and theretofore) unpaid interest thereon and the
applicable $1,815,000 Prepayment Premium with respect to the principal amount
prepaid pursuant hereto.  Notwithstanding clause (iv) of Section 2.8 of the
Purchase Agreement, the prepayments pursuant hereto shall be applied as follows:
first, to the principal amounts payable on January 15, 2020 (or such later date
as such payment is deferred to in accordance with the last sentence of this
Article I), second, $18.0 million to the principal amounts payable on April 15,
2020, and then, the remaining $22.5 million to the principal amount due at
maturity.  For the avoidance of doubt, the Borrower shall not be required to
apply any other Asset Disposition Proceeds from the Gralise Disposition to
prepay the Notes.  In the event that the Gralise Disposition has not been
consummated prior to January 15, 2020, then the principal payment of $20,000,000
due on January 15, 2020, shall not be due and payable until the earlier of
(i) the date of consummation of the Gralise Disposition if prior to February 15,
2020 (with such payment being made according to the terms of this Amendment) or
(ii) February 15, 2020.

 

ARTICLE II
AMENDMENTS TO PURCHASE AGREEMENT

 

2.1                               Immediately effective amendments.  Section 1.1
of the Purchase Agreement is hereby amended to add the following new defined
terms:

 

“Gralise Purchase Agreement” means that certain Asset Purchase Agreement, dated
as of December 11, 2019, by and among the Borrower, Golf Acquiror, LLC and
Celtic Intermediate SA.

 

“Gralise Disposition” means the sale and transfer of certain rights and assets
related to the “Products” (as defined in the Gralise Purchase Agreement) and the
licensing of certain intellectual property rights related to the Products
pursuant to the Gralise Purchase Agreement.

 

“Sixth Amendment” means the Sixth Amendment to Note Purchase Agreement, dated as
of December 11, 2019, by and among the Borrower, the other Credit Parties party
thereto, the Agent and the Purchasers.

 

2.2                               Amendments Effective upon the Gralise
Disposition.  Effective upon the Gralise Disposition:

 

2

--------------------------------------------------------------------------------



 

(a)                                 Section 1.1 is hereby amended as follows:

 

(i)                                    The defined term “Net Sales” is hereby
amended by adding the following sentence at the end thereof:

 

For purposes of the fiscal year ended December 31, 2019, the line item “Product
sales, net” shall not include revenues from the commercial exploitation of
Gralise®.

 

(b)                                 Section 1.2 is hereby amended by adding the
following sentence at the end thereof:

 

Notwithstanding anything to the contrary herein (including clause (iii) of the
definition of Adjusted EBITDA), income or gains from the commercial exploitation
of Gralise® prior to the consummation of the Gralise Disposition shall not be
subtracted from Adjusted EBITDA or excluded from Consolidated Net Income and any
gain or loss resulting from the transactions contemplated by the Gralise
Purchase Agreement shall be excluded from  Adjusted EBITDA, EBITDA and
Consolidated Net Income.

 

(c)                                  Section 2.5 of the Purchase Agreement is
hereby amended to add the following sentence at the end thereof:

 

Notwithstanding the foregoing, upon the prepayment pursuant to Article I of the
Sixth Amendment, the foregoing table shall be replaced by the following table:

 

Date

 

Payment Amount

April 15, 2020

 

No repayment due

July 15, 2020 and October 14, 2020

 

The lesser of $21,000,000 and the then current outstanding principal amount of
the Notes

January 13, 2021

 

The lesser of $20,000,000 and the then current outstanding principal amount of
the Notes

 

(d)                                 The first sentence of Section 2.7(b) of the
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

Except as otherwise provided in Article I of the Sixth Amendment, promptly upon
(and in any event not later than one Business Day after) receipt of Asset
Disposition Proceeds (as such receipt may occur from time to time after the
Purchase Date), the Borrower shall prepay the outstanding principal amount of
the Notes in an amount equal to the amount of such Asset Disposition Proceeds,
together with accrued (and theretofore) unpaid interest on the principal amount
prepaid, and if any such Asset Disposition Proceeds are received in connection
with an Asset Disposition of NUCYNTA®, Gralise® or any property related thereto
other than pursuant

 

3

--------------------------------------------------------------------------------



 

to the terms of the Commercialization Agreement, the applicable Prepayment
Premium with respect to the principal amount prepaid with such Asset Disposition
Proceeds.

 

(e)                                  Section 6.7(b) of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b)                                 Net Sales.  Commencing with the fiscal
quarter ending March 31, 2019, permit Net Sales as of the last day of any fiscal
quarter to be less than $142,500,000.00.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Purchasers to enter into this Amendment, the Borrower hereby
represents and warrants to the Agent and the Purchasers as follows:

 

3.1                               Representations and Warranties.  Both
immediately before and after giving effect to this Amendment and the
transactions contemplated hereby, each of the representations and warranties of
each Credit Party contained in the Purchase Agreement and each other Credit
Document is true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty was
true and correct as of such date).

 

3.2                               No Default.  Both immediately before and after
giving effect to this Amendment and the transactions contemplated hereby, no
Default or Event of Default has occurred and is continuing.

 

3.3                               Authorization; Approvals.  The execution,
delivery and performance of this Amendment and the transactions contemplated
hereby (a) are within the corporate or limited liability company authority, as
applicable, of each Credit Party, (b) have been duly authorized by all necessary
corporate or limited liability company action, as applicable, of each Credit
Party, (c) do not and will not contravene any other Requirement of Law to which
any Credit Party is subject or any judgment, order, writ, injunction, license or
permit applicable to any Credit Party, and (d) do not violate or breach any
provision of the governing documents of any Credit Party or any agreement or
other instrument binding upon any Credit Party. The execution, delivery and
performance of this Amendment by each Credit Party does not require the approval
or consent of, or filing with, any Governmental Authority.

 

3.4                               Enforceability.  This Amendment has been duly
executed and delivered by each Credit Party and constitutes each Credit Party’s
legal, valid and binding obligation, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally or by general equitable principles.

 

4

--------------------------------------------------------------------------------



 

ARTICLE IV
EFFECTIVENESS

 

The consent in ARTICLE I and the amendments set forth in ARTICLE II shall become
effective as of the date when, and only when, each of the following conditions
precedent shall have been satisfied (such date, the “Effective Date”):

 

4.1                               The Agent shall have received an executed
counterpart of this Amendment from each Credit Party and each of the Purchasers.

 

4.2                               The Borrower shall have paid all fees and
expenses due in accordance with Article VII hereof, to the extent invoiced to
the Borrower, on the date of execution of this Amendment.

 

4.3                               Both immediately before and after giving
effect to this Amendment and the transactions contemplated hereby, each of the
representations and warranties contained in this Amendment shall be true and
correct in all material respects on and as of the Effective Date, with the same
effect as if made on and as of such date.  The consent in ARTICLE I and the
amendments set forth in ARTICLE II shall terminate and be of no further force
and effect if (i) the transactions contemplated by the Gralise Purchase
Agreement have not been consummated on or before February 15, 2020 or (ii) the
Gralise Purchase Agreement is amended in any way that is adverse to the
Purchasers under the Purchase Agreement without the prior written consent of the
Agent.

 

4.4                               The Purchasers shall have received such other
documents, agreements, instruments, certificates, opinions or other
confirmations as the Purchasers may reasonably request.

 

ARTICLE V
SECURITIES ACT RELATED OBLIGATIONS

 

On or before 8:00 a.m., New York time, on the first Business Day following the
date of this Amendment, the Borrower shall file with the  Securities Exchange
Commission a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this Amendment and the Gralise Purchase Agreement,
attaching this Amendment and the Gralise Purchase Agreement, each in its
entirety without any redactions, but excluding the exhibits and schedules
thereto, and disclosing any other presently material non-public information (if
any) provided or made available to any Purchaser or the Agent  (or any of their
respective agents or representatives) on or prior to the date hereof (the
“Announcing 8-K Filing”).  The Borrower represents and warrants that, from and
after the filing of the Announcing 8-K Filing, it shall have publicly disclosed
all material, non-public information (if any) provided or made available to any
Purchaser or the Agent (or any of their respective agents or representatives) by
Borrower or any of its officers, directors, employees, Affiliates or agents in
connection with the transactions contemplated by this Amendment, the Gralise
Purchase Agreement or otherwise on or prior to the date hereof.  Notwithstanding
anything contained in this Agreement to the contrary, and without implication
that the contrary would otherwise be true, the Borrower expressly acknowledges
and agrees that, from and after the Announcing 8-K Filing, no Purchaser or the
Agent nor any affiliate of any Purchaser shall have (unless expressly agreed to
by such particular Purchaser or the Agent after the date hereof in a written
definitive and binding agreement executed by the Borrower and such particular
Purchaser or Agent or customary oral (confirmed by e-mail) “wall cross”
agreement), any duty of trust or confidence to the Borrower with respect to, or
a duty not to trade in any securities while aware of, any information regarding
the Borrower provided to any

 

5

--------------------------------------------------------------------------------



 

Purchaser or the Agent (or any of their respective agents or representatives) by
Borrower or any of its officers, directors, employees, Affiliates or agents.

 

ARTICLE VI
AFFIRMATION OF OBLIGATIONS

 

Each of the Credit Parties hereby acknowledges and consents to all of the terms
and conditions of this Amendment and agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Credit Party’s obligations (as applicable) under the Purchase Agreement,
the Guaranty, the Security Agreement and the other Credit Documents to which it
is a party.  Further, each of the Credit Parties hereby (i) ratifies and
confirms its pledge of and grant of a security interest in and Lien on all of
its collateral to the Agent made pursuant to the Security Agreement and the
other Credit Documents to which it is a party, which security interest and Lien
shall continue in full force and effect without interruption, and shall
constitute the single grant of a security interest and Lien, (ii) confirms and
agrees that, after giving effect to this Amendment, the Purchase Agreement, the
Guaranty, the Security Agreement and the other Credit Documents to which it is a
party remain in full force and effect and enforceable against such Credit Party
in accordance with their respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect, and (iii) represents
and warrants to the Agent and the Purchasers that it has no knowledge of any
claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Credit Documents, or if such Credit Party has any such
claims, counterclaims, offsets, or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment. 
Each of the Credit Parties further waives any defense to its guaranty liability
occasioned by this Amendment.  This acknowledgement and confirmation by each of
the Credit Parties is made and delivered to induce the Agent and the Purchasers
to enter into this Amendment, and each Credit Party acknowledges that the Agent
and the Purchasers would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein.

 

ARTICLE VII
EXPENSES

 

Whether or not the Effective Date occurs, the Borrower agrees, on demand, to pay
all reasonable out-of-pocket costs and expenses of the Agent and each Purchaser
(including, without limitation, reasonable fees and expenses of counsel) in
connection with the preparation, negotiation, execution and delivery of this
Amendment, and all prior unpaid out-of-pocket costs and expenses of the Agent
and each Purchaser.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                               Effect of Amendment.  From and after the
Effective Date, all references to the Purchase Agreement set forth in the
Purchase Agreement and any other Credit Document or other agreement or
instrument shall, unless otherwise specifically provided, be references to the
Purchase Agreement as amended by this Amendment.  This Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any

 

6

--------------------------------------------------------------------------------



 

provision of the Purchase Agreement except as expressly set forth herein. 
Nothing herein shall be deemed to entitle the Borrower or any other Credit Party
or Person to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Purchase Agreement or any other Credit Document in similar or different
circumstances.  For the avoidance of doubt, this Amendment shall be deemed a
Credit Document.

 

8.2                               Governing Law.  This Amendment shall be
governed by and construed and enforced in accordance with, the law of the State
of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules).

 

8.3                               Severability.  To the extent any provision of
this Amendment is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

8.4                               Successors and Assigns.  This Amendment shall
be binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto.

 

8.5                               Construction.  The headings of the various
sections and subsections of this Amendment have been inserted for convenience
only and shall not in any way affect the meaning or construction of any of the
provisions hereof.

 

8.6                               Counterparts; Integration.  This Amendment may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  This agreement or any counterpart may be executed and delivered by
facsimile or electronic mail, each of which shall be deemed an original. This
Amendment and the other Credit Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

 

[the remainder of this page left blank intentionally]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Agent, Purchasers, the Borrower and the
other Credit Parties have caused this Amendment to be duly executed as of the
date first above written.

 

 

Borrower:

 

 

 

ASSERTIO THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Arthur Higgins

 

Name:

Arthur Higgins

 

Title:

President and CEO

 

 

 

Other Credit Parties:

 

 

 

DEPO NF SUB, LLC

 

 

 

By:

Assertio Therapeutics, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ Arthur Higgins

 

Name:

Arthur Higgins

 

Title:

President and CEO

 

[Signature Page to Sixth Amendment]

 

--------------------------------------------------------------------------------



 

 

Agent and Purchasers:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P., as Collateral Agent and a Purchaser

 

 

 

 

By:

Deerfield Mgmt III, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital III, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD PARTNERS, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment]

 

--------------------------------------------------------------------------------



 

 

DEERFIELD PRIVATE DESIGN FUND II, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment]

 

--------------------------------------------------------------------------------